Citation Nr: 1311437	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for bilateral knee arthritis.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel










INTRODUCTION

The Veteran had active military service from October 2001 to September 2005 and from January 2006 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The case was previously before the Board in February 2011 and June 2012, at which times the issues currently before the Board were remanded for additional development.

By rating decision in December 2012, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for gatroesophageal reflux disease (GERD).  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The record does not show that a hiatal hernia or arthritis of the knees was found on the service entrance examination.

2.  Hiatal hernia and arthritis of the knees were present in service.

3.  The evidence does not clearly and unmistakably establish that the hiatal hernia did not increase in severity as a result of active duty.
 
4.  The evidence does not clearly and unmistakably establish that bilateral knee arthritis did not increase in severity as a result of active duty.   


CONCLUSIONS OF LAW

1.  Hiatal hernia was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Bilateral knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012). 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). 

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis

Initially, the Board finds that the record does not show that hiatal hernia or knee arthritis was found on the service entrance examination.  Therefore, the presumption of soundness applies.  The evidence clearly and unmistakably establishes that the Veteran had a hiatal hernia and bilateral knee arthritis prior to his entrance onto active duty.  In this regard, the Board notes that the Veteran had National Guard service prior to his active service and in October 2000, the Veteran was placed on limited physical profile as a result of his hiatal hernia and bilateral knee arthritis.  

Having determined that the Veteran's hiatal hernia and bilateral knee arthritis clearly and unmistakably pre-existed service, the case then turns on whether the evidence clearly and unmistakably establishes that the disabilities were not aggravated by his active service.    

Hiatal Hernia

The Veteran was afforded a VA examination for his hiatal hernia in March 2011.  The VA examiner opined that there was no chronic increase in severity of the hiatal service as result of the Veteran's active service, based on clinical grounds and esophagogastroduodenoscopy (EGD) results.  

The Veteran underwent further VA examination for his hiatal hernia in June 2012.  This time, the examiner could not provide a definitive conclusion as to, "whether or not his hiatal hernia clearly and unmistakably underwent a chronic increase in severity as a result of active service."  The examiner provided the following rationale "...hiatal hernia can be a changing anatomic condition and that the gastroesophageal structure that protrudes through the hernia can be variable at any moment in time.  The EGD results captured moments in time in 1999 and in 2006, and the decrease in size during this time period does not necessarily indicate an improvement of his hiatal hernia.  Thus, in the absence of serial abdominal imaging (between 1999 and 2006) showing a consistent size of the hiatal hernia, no definitive conclusion can be made to the opinion requested."

Here, there is clear and unmistakable evidence that the Veteran's hiatal hernia existed prior to service, but the evidence does not clearly and unmistakably establish that it was not aggravated by active duty.  The Board attempted on two occasions to obtain the necessary medical opinion based upon the required "clear and unmistakable evidence" standard.  However, the Board finds that the opinions provided by both VA examiners fail to meet the level of certainty required in this case.  The standard, "clear and unmistakable evidence," imposes a very high burden on VA to overcome.  Accordingly, the Board finds that there is no clear and unmistakable evidence that the Veteran's preexisting hiatal hernia was not aggravated by service and service connection must be granted. 

Bilateral Knee Arthritis

The Veteran was afforded a VA examination for his knees in March 2011.  At that time, the VA examiner failed to provide an opinion as requested.  In August 2011, the case was returned to the VA examiner for an addendum opinion.  In the August 2011 addendum, the VA examiner opined that the changes in the Veteran's bilateral knee disability over time were consistent with the natural progression of the pre-existing impairment and there was no evidence indicating that the disability was aggravated during active service.  In this regard, the examiner noted that had the bilateral knee disability been aggravated, there should have been manifestations and more significant imaging or clinical findings in the impairment.  

The Veteran underwent further VA examination for his bilateral knee arthritis in June 2012.  The examiner concluded that, "It is at least as likely as not the Veteran's bilateral knee arthritis, which pre-existed his active service, clearly and unmistakably underwent no chronic increase in severity as a result of his active service."  The examiner explained that a private medical report dated in March 2005 showed that the Veteran lacked 15 degrees of full flexion of both knees.  The examiner noted that current examination of the knees showed that the Veteran lacked 5 degrees of flexion of the right knee and 10 degrees of flexion of the left knee.  

As previously noted, the standard to be applied in this case is clear and unmistakable evidence which is in fact an onerous evidentiary standard that requires that any finding of no aggravation be undebatable.  In this regard, the two VA medical opinions of record fail to meet the level of certainty required in this case.  Accordingly, the Board finds that there is no clear and unmistakable evidence that the Veteran's preexisting bilateral knee arthritis was not aggravated by service and service connection must be granted. 


							(CONTINUED ON NEXT PAGE)







ORDER

Service connection for hiatal hernia is granted.

Service connection for bilateral knee arthritis is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


